DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 11/12/21, for application number 16/680,013 has been received and entered into record.  Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Applicant’s terminal disclaimer, filed 11/12/21, is accepted, and the double patenting rejection is overcome. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher M. Tobin (Reg. No. 40,290) on 11/17/21.
The application has been amended as follows: 
Page 8, lines 18-19 of the Specification are amended to read, “FIG. 19 is a block diagram illustrating a configuration example of a communication system according to a second embodiment.” (emphasis added)

Allowable Subject Matter
Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Wiley, US PGPub 2008/0212709, discloses a receiver comprising: a first receiving circuit configured to receive a first data using a set of three signals over a first data lane, the first data lane including three signal lines respectively corresponding to the three signals [signals A, B, and C sent over their corresponding signals lines making up the data lane, par 49].
Smith et al., US Pat. No. 6,944,692, discloses a delay adjustment circuit configured to adjust a delay amount of at least one of the three signals [controller 14B adjusting the skew in the receiver for each associated signal line, Fig. 3; col. 10, ll. 3-10].
Miller, US Pat. No. 5,712,882, discloses a circuit containing a delay circuit and amplifier [Fig. 1].
However, none of the references, individually nor in combination, explicitly teach a first amplifier configured to receive a first signal and a second signal of the first set of three signals, in combination with the remaining limitations as required by Claim 1.
Claims 9 and 18 repeat the same limitations as recited in Claim 1, and are allowed accordingly.
Claims 2-8, 10-17, and 19 and 20, depend on Claims 1, 9, and 19, respectively, and are allowed accordingly.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/Paul Yen/Primary Examiner, Art Unit 2186